                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

 EDUARDO VIZCAYNO,                                   §
                                                     §
                                                     §   CIVIL ACTION NO. 5:18-CV-00051-RWS-CMC
                   Plaintiff,                        §
                                                     §
 v.                                                  §
                                                     §
 R WELLS, HEAD LAW LIBRARY                           §
 SUPERVISOR;      M        GRIFFIN,                  §
 CORRECTIONAL     OFFICER;    AND                    §
 OFFICE OF THE ATTORNEY GENERAL                      §
 AS AMICUS,                                          §
                                                     §
                   Defendants.                       §

                                                ORDER
           The Plaintiff Eduardo Vizcayno, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. § 1983 complaining of alleged violations of his constitutional rights. This Court referred

the case to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges. The named Defendants are Telford Unit law library supervisor R. Wells and

Officer M. Griffin.

      I.      Background
           The Magistrate Judge ordered Plaintiff to pay an initial partial filing fee of $4.50, in

accordance with 28 U.S.C. § 1915(b). Docket No. 22. Plaintiff has not complied with the order

to pay the initial partial filing fee.

           The Magistrate Judge also ordered Plaintiff to file an amended complaint setting out his

claims with more factual specificity. Docket No. 8. Plaintiff filed an amended complaint, which

reads, in its entirety, as follows:
            Wells did not allow me to go in law library to grieve against the State. First and 8th
            Amendment violation. Officer Griffin violated my 1st, 5th and 8th Amendment by
            not allow[ing] me to get toilet paper which will put my life in danger of holding
            toxic waste causing cruel and unusual punishment after serving me a case.

            Docket No. 10.

            After review of the pleadings, the Magistrate Judge issued a Report and Recommendation,

recommending the lawsuit be dismissed. Docket No. 28. The Magistrate Judge first found that,

as of the date of the report, Plaintiff had not paid the partial filing fee. Id. at 1. Accordingly, the

Magistrate Judge recommended dismissing the case for failure to prosecute. McCullough v.

Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). The Magistrate Judge further recommended the

case be dismissed for failure to state a claim because Plaintiff’s pleadings were “wholly

conclusory” and Plaintiff failed to allege “sufficient facts which, taken as true, raise a right to relief

beyond a speculative level.” Id. at 3.

      II.      Discussion
            Plaintiff filed an objection. Docket No. 31. Plaintiff states that he received the order

instructing him to pay the $4.50 filing fee, but he overspent his commissary funds because he

thought the fee had already been paid. Id. He further states he has “been having a lot of issues

on this all trash unit with a lot of problems also civil actions copyrites on an officer That Wey.”

Id.

            The filing fee order states “the plaintiff is responsible for timely payment of the initial

partial filing fee.” Docket No. 22 at 1. Despite his objections, Plaintiff was thus on notice that he

had to pay the fee, and the Magistrate Judge properly determined his failure to do so amounted to

a failure to prosecute or to obey an order of the Court.

            Plaintiff does not mention or object to the Magistrate Judge’s conclusion that his complaint

failed to state a claim upon which relief may be granted. A complaint must allege sufficient facts


                                                 Page 2 of 3
which, taken as true, state a claim for relief which is plausible on its face. Montoya v. FedEx

Ground Packaging System Inc., 614 F.3d 145, 149 (5th Cir. 2010). When analyzing a complaint,

pro se plaintiffs are held to a more lenient standard than are lawyers, but pro se plaintiffs must still

plead factual allegations which raise the right to relief above the speculative level. Chhim v.

University of Texas at Austin, 836 F.3d 467, 469 (5th Cir. 2016). Though Plaintiff did not object

to that aspect of the report, the Court has conducted a de novo review of Plaintiff’s amended

complaint and agrees with the Magistrate Judge’s conclusion that Plaintiff failed to state a claim.

    III.      Conclusion
           The Court has conducted a careful de novo review of those portions of the Magistrate

Judge’s proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C.

§ 636(b)(1) (District Judge shall “make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.”). Upon such de

novo review, the Court has determined the Magistrate Judge’s report is correct and the Plaintiff’s

objections are without merit. It is accordingly
    .
        ORDERED that the Plaintiff’s objections (Docket No. 31) are OVERRULED and the

Magistrate Judge’s Report (Docket No. 28) is ADOPTED as the opinion of the District Court. It

is further

           ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to prosecute and failure to state a claim. It is further

           ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        So ORDERED and SIGNED this 18th day of March, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE
                                              Page 3 of 3
